United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1101
                         ___________________________

                 Cecilio Tamayo Contreras; Eva Yolanda Tamayo

                             lllllllllllllllllllllPetitioners

                                           v.

             Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: November 7, 2013
                             Filed: November 8, 2013
                                  [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       El Salvadoran citizens Cecilio Tamayo Contreras and Eva Yolanda Tamayo
petition for review of an order of the Board of Immigration Appeals (BIA), which
upheld an immigration judge’s (IJ’s) denial of special rule cancellation of removal
under the Nicaraguan and Central American Relief Act. After careful consideration,
we conclude that petitioners’ arguments regarding Contreras’s eligibility for special
rule cancellation of removal are unreviewable. See Molina Jerez v. Holder, 625 F.3d
1058, 1068-69 (8th Cir. 2010). We further conclude that factual errors mistakenly
included in the IJ’s written decision--which the BIA corrected--do not warrant a
remand. See United States v. Timley, 507 F.3d 1125, 1131 (8th Cir. 2007) (declining
to remand case where it would be futile and waste of judicial resources).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-